DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response to Non-Final Office Action submitted on 08/16/2022. Claims 1-10 are pending for examination.  Claims 1 and 10 are independent claims.  Claims 1-4, 6-7, and 10 have been amended.
	
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 10 use “means” plus function language, the claim limitations with “means” language in bold and function with linking phrase are italicized:

10.  An analyzer configured to locate an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft, the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment, the analyzer comprising electronic circuitry configured to implement: Page 4 of 9Appl. No. 16/910,408 Attorney Docket No. 5405.142096 Reply to Office Action of March 11, 2022 
means for retrieving an error report relating to transmission errors observed on each of said communication media; 
means for performing a plurality of first counts of the transmission errors, wherein a corresponding first count is performed, per type of error and per each of a plurality of communication chains, each communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment; 
means for computing a first median of the first counts for the plurality of communication chains comprising the same pair of wired pieces of equipment; and 
when, for one such communication chain, the first count exceeds a first threshold equal to said median plus a predefined margin, means for generating an alarm indicating detection of an intermittent fault in association with the one such communication chain that led said threshold to be exceeded.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification in Fig. 2, paragraphs 0027-0030, and Fig. 3, paragraphs 0031-0034 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
As to independent Claims 1 and 10, these claims contain allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. A method for locating an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft, the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment, the method being implemented by an analyzer comprising electronic circuitry configured to perform the following steps: 
retrieving an error report relating to transmission errors observed on each of said communication media; 
performing a plurality of first counts of the transmission errors, wherein a corresponding first count is performed, per type of error and per each of a plurality of communication chains, each communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment; 
computing a first median of the first counts for the plurality of communication chains comprising the same pair of wired pieces of equipment; 
when, for one such communication chain, the first count exceeds a first threshold equal to the first median plus a predefined margin, generating an alarm indicating detection of an intermittent fault in association with the one such communication chain that led said first threshold to be exceeded.

10.  An analyzer configured to locate an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft, the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment, the analyzer comprising electronic circuitry configured to implement: Page 4 of 9Appl. No. 16/910,408 Attorney Docket No. 5405.142096 Reply to Office Action of March 11, 2022 
means for retrieving an error report relating to transmission errors observed on each of said communication media; 
means for performing a plurality of first counts of the transmission errors, wherein a corresponding first count is performed, per type of error and per each of a plurality of communication chains, each communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment; 
means for computing a first median of the first counts for the plurality of communication chains comprising the same pair of wired pieces of equipment; and 
when, for one such communication chain, the first count exceeds a first threshold equal to said median plus a predefined margin, means for generating an alarm indicating detection of an intermittent fault in association with the one such communication chain that led said threshold to be exceeded.

The elements of independent Claims 1 and 10 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kekan et al. (European Patent Application No. 3633631A1) teaches monitoring components of a system, where the techniques include determining an operational status of one or more processing modules, wherein the one or more processing modules comprise one or more local memories, and configuring the one or more local memories with threshold values for configuration parameters for one or more components. The techniques also include sensing sensor data for the one or more components, determining the health status of the one or more components by comparing sensor data for the configuration parameters to the threshold values for the configuration parameters, and transmitting the sensor data and the health status of the one or more components to a central server for storing the sensor data and the health status.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113